DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, claims 15-20, in the reply filed on September 13, 2022 is acknowledged. The traversal is on the ground(s) that i) "the Examiner's "claim" does not represent any kind of a materially different process"; ii) the Office failed to adequately explain why a serious burden would be placed on the Examiner if restriction is not required. This is not found persuasive because as indicated in the restriction requirement mailed to applicant on July 13, 2022, i) the process of "forming an initial ROIC substrate (an thin ROIC film) on the ROIC layers" which is materially different than the process of "providing a read-out integrated circuit (ROIC) stack-up comprising ROIC layers and an initial ROIC substrate; thinning the initial ROIC substrate", as recited in claims 1 and 8, the formal is a thin film material and the latter is a bulk material; ii) serious search burden of both distinct, yet dependent, inventions was established due to the different search strategies and different search queries that would be required; the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "ROIC layers" and "detector layers" (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: "FIG. 4" should read "FIG. 5" ([0040], last line).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a read-out integrated circuit (ROIC) stack-up", as recited in claim 15, line 3, is unclear as to whether said limitation is the same as or different from "a stack-up", as recited in claim 15, line 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (7,723815).
As for claim 15, Peterson et al. show in Figs. 2, 4 and related text a stack-up 10, comprising: 
a detector portion 12 comprising a detector substrate and detector layers (Col. 5, lines 43-45); 
a read-out integrated circuit (ROIC) stack-up 20 comprising ROIC layers 14, a thinned initial ROIC substrate 28 and a new ROIC substrate 29 attached to the thinned initial ROIC substrate, the new ROIC substrate having a coefficient of thermal expansion (CTE) that matches a CTE of the detector substrate (Si: Col. 5, line 59; Col. 7, lines 4-7); and 
interconnects 16 by which the detector layers are hybridized to an exposed surface of the ROIC layers.

As for claim 16, Peterson et al. show the exposed surface of the ROIC layers is an upper surface of the ROIC layers opposite the new ROIC substrate (Fig. 2).

As for claim 17, Peterson et al. show the new ROIC substrate is adhered to the thinned initial ROIC substrate (Fig. 2).

As for claim 18, Peterson et al. show the new ROIC substrate is atomic bonded to the thinned initial ROIC substrate (Fig. 2; Col. 6, line 13-14).
Regarding the process limitations ("is atomic bonded..."), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
	
As for claim 19, Peterson et al. show the CTE of the new ROIC substrate exactly matches the CTE of the detector substrate (Si: Col. 5, line 59; Col. 7, lines 4-7).

As for claim 20, Peterson et al. show the new ROIC substrate comprises a same material as the detector substrate (Si: Col. 5, line 59; Col. 7, lines 4-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811